     Carol F. Blanchard and Larry R. Blanchard, Trustees
 1   c/o Capital Finance
     589 Tahoe Keys Blvd. #E-7
 2   South Lake Tahoe, CA 96150
     Telephone: (530) 544-2611
 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           2:18-CV-00825-KJM-CKD
11
                    Plaintiff,                           STIPULATION AND ORDER TO
12
                                                         WITHDRAW VERIFIED CLAIM OF
13          v.                                           LIENHOLDERS, CAROL F.
                                                         BLANCHARD AND LARRY R.
14   REAL PROPERTY LOCATED AT 4630                       BLANCHARD, TRUSTEES
     COUNTRY SCENE WAY, SACRAMENTO,
15   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 117-0550-004-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                    Defendants.
18

19

20          IT IS HEREBY STIPULATED by and between claimants, Carol F. Blanchard and

21   Larry R. Blanchard, Trustees of the Blanchard Family Trust dated October 19, 2005, and

22   Plaintiff, the United States of America (“Plaintiff”), by and through its undersigned counsel,

23   Kevin C. Khasigian, Assistant U.S. Attorney, as follows:

24          1.      Claimants asserted a lienholder interest in the defendant property located at
25   4630 Country Scene Way, Sacramento, CA, APN: 117-0550-004-0000 (“Defendant Country
26   Scene”).
27          2.      The loan has since been satisfied and Claimants no longer have an interest in
28   the Defendant Country Scene property.

                                                     1
                                                                  Stipulation and Order To Withdraw Claim
 1           3.     Accordingly, Claimants hereby withdraw their Claim filed May 25, 2018 in the
 2   above-captioned case with respect to the Defendant Country Scene property.
 3           4.     To the extent required under the Federal Rules of Civil Procedure, Rule 41(a),
 4   Plaintiff agrees to dismiss with prejudice Claimants in the above-captioned case pursuant to the
 5   Federal Rules of Civil Procedure, Rule 41(a). Defendant Country Scene is the in rem defendant.
 6
             5.     Each party hereto is to bear its own costs.
 7
             6.     Claimants are hereby removed from the Service List for the above-captioned
 8
     case.
 9

10   Date: July 22, 2019                              By: /s/ Larry R. Blanchard TTEE
                                                          LARRY R. BLANCHARD
11                                                        TRUSTEE
12   Date: July 22, 2019                              By: /s/ Carol F. Blanchard TTEE
                                                          CAROL F. BLANCHARD
13                                                        TRUSTEE
14

15
     Date: July 29, 2019                                  McGREGOR W. SCOTT
                                                          United States Attorney
16
                                                          /s/ Kevin C. Khasigian
17
                                                          KEVIN C. KHASIGIAN
18                                                        Assistant U.S. Attorney

19

20

21                                                 ORDER

22           The Court has read and considered the Stipulation to Withdraw Claim by Carol F.

23   Blanchard and Larry R. Blanchard Trustees of the Blanchard Family Trust, dated October 19,
24   2005, and Plaintiff, United States of America, by and through their respective counsel
25   (collectively, the “Parties”). For the reasons stated in the Stipulation and for good cause shown,
26   IT IS HEREBY ORDERED as follows:
27           1.     The Stipulation is approved.
28

                                                     2
                                                                  Stipulation and Order To Withdraw Claim
 1         2.     Claimants Verified Claim filed May 25, 2018 in the above-captioned case is
 2   hereby deemed withdrawn.
 3         3.     Claimants are hereby deemed dismissed from the above-captioned case.
 4
           IT IS SO ORDERED.
 5   DATED: July 29, 2019.
 6

 7
                                             UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
                                                            Stipulation and Order To Withdraw Claim
